REDMANN, Chief Judge,
dissenting in part.
The substance of the Arkansas offense on account of which defendant was held a second felony offender is that defendant took property worth over $100 from the J.C. Penney store. It seems unlikely that such a taking was not one intended to deprive the owner permanently. But that is a theoretical possibility, and a mere showing of a conviction of violation of the Arkansas statute may not necessarily establish a conviction of a crime equivalent to a felony in Louisiana. The remedy, however, should be remand to allow the state to present the proof of the circumstances of the Arkansas offense, rather than a simple reversal.
I would therefore remand for that purpose.